Citation Nr: 0011337	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a ganglion cyst of 
the right wrist, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active duty from May 1948 to March 1963 and 
from January 1968 to December 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an increased evaluation was 
denied for a ganglion cyst of the right wrist.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In his December 1998 substantive appeal the veteran wrote 
that he was treated at Dow Air Force Base Hospital in Bangor, 
Maine and that he participated in a neuropathy study two 
years prior to 1998.  He also indicated that he was scheduled 
for a neurologist appointment in January 1999.  

The medical records from Dow Air Force Base Hospital in 
Bangor, Maine, the results of neither the neuropathy study 
nor the January 1999 neurologist report are included in the 
claims folder.  It does not appear as though the RO attempted 
to obtain the above reference evidence.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a ganglion 
cyst of the right wrist since August 
1997.  After securing the necessary 
release, the RO should obtain these 
records.  If the records are unavailable, 
the medical care providers are requested 
to so state in writing.

2.  The file should be documented showing 
attempts to obtain the veteran's medical 
records.  

3.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of the ganglion cyst 
of the right wrist.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner.  
All necessary tests should be conducted, 
including diagnostic radiography such as 
X-rays, MRI, and CT scans that the 
examiner may deem necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  With respect to the functioning 
of the veteran's right wrist, attention 
should be given to the presence or 
absence of pain or other impairment.  The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a description 
of the effect, if any, of the veteran's 
pain on the function of his right wrist.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner is 
requested to comment on the degree of 
limitation of normal functioning caused 
by pain and the effect of his right wrist 
disability on his employability.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of right 
wrist pathology found to be present.  The 
examiner should provide complete 
rationales for all conclusions reached.

4.  In providing notification to the 
veteran of the scheduling of the 
examinations, the RO should also provide 
the veteran with notice of 38 C.F.R. § 
3.655, which requires the dismissal of a 
claim for an increased rating where the 
veteran fails to report for a scheduled 
examination deemed to be necessary by VA.  
A copy of all correspondence associated 
with the scheduling and notification of 
the examinations should be associated 
with the VA claims folder.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should review the 
veteran's increased ratings claims with 
consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and the holding 
in DeLuca.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


